DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This is a first action on the merits.  Claims 1-7 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 18 December 2020 and 26 May 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Restriction/Election
Claim 7 is noted to contain nominal method steps.  At this time, restriction has not been required between the product claims 1-6 and the method claim 7 because the method claims do not recite any significant manipulative steps and are therefore considered as part of the product claims.  Applicant is advised that if the method claims are amended to contain significant method steps, they will be subject to restriction based on original presentation.  See 37 C.F.R. 1.142(b) and MPEP § 821.03.

Specification
The disclosure does not include the recommended section headings as described in 37 C.F.R. § 1.77(b).  See also MPEP § 608.01(a).  The following guidelines illustrate the preferred layout for the specification of a utility application.  These guidelines are suggested for the applicant’s use.
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order.  Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading.  If no text follows the section heading, the phrase “Not Applicable” should follow the section heading: 

TITLE OF THE INVENTION.
CROSS-REFERENCE TO RELATED APPLICATIONS.
STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC. 
BACKGROUND OF THE INVENTION.
Field of the Invention.
Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
BRIEF SUMMARY OF THE INVENTION.
BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
DETAILED DESCRIPTION OF THE INVENTION.
CLAIM OR CLAIMS (commencing on a separate sheet).
ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).


Claim Objections
Claims 2-7 are objected to because of the following informalities.  Appropriate correction is required.
Regarding claims 2-5, the claims should recite “The pressure-sensitive adhesive according to claim 1, wherein…” to properly refer back to the previously recited adhesive.
Claim 4 recites that the monomer composition “comprises as monomer c) at least acrylic acid or 2-hydroxyethyl acrylate.”  The use of “at least” is duplicative as the term “comprises” is open-ended.  The Examiner suggests reciting “The pressure-sensitive adhesive according to claim 1, wherein includes acrylic acid or 2-hydroxyethyl acrylate.”
Claim 6 should recite “An adhesive tape comprising the pressure-sensitive adhesive according to claim 1.” to be grammatically correct and properly refer back to the previously recited adhesive.
Claim 7 should recite “…said method comprising bonding the substrate with the pressure-sensitive adhesive according to claim 1.” to properly refer back to the previously recited adhesive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2018-159018 A.  Applicant’s provided machine translation was relied upon for analysis.
Regarding claims 1-4, JP ‘018 discloses a pressure-sensitive adhesive composition having a copolymer formed from A) 61-93 wt. % of an alkoxyalkyl (meth)acrylate, B) 6-19 wt % of a tertiary nitrogen-containing monomer, and c) 1-20 wt. % of a crosslinkable functional group-containing monomer, see [0009]. 
A suitable tertiary nitrogen-containing monomer is N,N-dimethylacrylamide, see [0010] and “DMAM” used in the example shown in Table 1 at [0089] of the original document.  This monomer has the structure as shown below, reading on component a) in claims 1 and 2 which R1 and R2 are unsubstituted methyl groups.  The amount of this monomer is from 6-19 wt. % or more preferably from 7-19 wt. % or most preferably from 8-19 wt. % based on the monomers which form the copolymer, see [0023].

    PNG
    media_image1.png
    381
    600
    media_image1.png
    Greyscale

Structure of N,N-dimethylacrylamide monomer
Suitable alkoxyalkyl groups for the alkoxyalkyl (meth)acrylate monomer are methoxymethyl (meth)acrylate, 2-methoxyethyl (meth)acrylate, 2-ethoxyethyl (meth)acrylate, and others specified at paragraph [0019].  One such alkoxyalkyl (meth)acrylate may be used alone, or two or more such monomers may be included in the copolymer.  See id.  The amount of such monomer is from 61-93 wt. %, preferably 65-90 wt. %, and more preferably 70-88 wt. % of the monomer components, see [0020].  This overlaps the range of monomer b) in claim 1.  The structure of 2-ethoxyethyl acrylate is shown below, reading on component b) in which R3 is an unsubstituted ethyl group as in claims 1 and 3.  The Examples shown in Table 1 at [0089] of the original document use 2-methoxyethyl acrylate “MEA” rather than 2-ethoxyethyl acrylate.  This reads on component b) in which R3 is an unsubstituted methyl group as in claim 1.

    PNG
    media_image2.png
    165
    640
    media_image2.png
    Greyscale

Structure of 2-ethoxyethyl acrylate monomer

A suitable functional-group containing monomer is hydroxyethyl acrylate or acrylic acid, see [0024-0028] and “HEA” and “AA” used in the examples shown in Table 1 at [0089] of the original document.  The amount of this monomer is from 1-20% by mass, preferably 3-20% by mass or 4-15% by mass, see [0029].  This overlaps the range of monomer c) in claim 1.  Hydroxyethyl acrylate and acrylic acid read on the monomers specified in claim 4.
Although there is not a single example in JP ‘018 which uses materials which read on each of the claimed monomers a), b), and c) in the specified amounts, the disclosure of JP ‘018 does teach preferred weight percentage ranges of these materials which overlap the claimed weight percentage ranges.  As set forth in MPEP § 2144.05, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 5, JP ‘018 teaches applying the adhesive composition onto a separator or substrate followed by curing the composition at a temperature of from 5-60 °C, see [0062].  This reads on thermally crosslinking (curing) the adhesive composition.
Regarding claim 6, JP ‘018 teaches a pressure-sensitive adhesive sheet formed from the adhesive composition, see [0061].  This reads on an adhesive tape as claimed.
Regarding claim 7, JP ‘018 teaches using the adhesive to adhere various members of a touch panel device, see [0068-0069].  While JP ‘018 does not specify that the adhesive provides a water soluble bond, JP ‘018 describes an adhesive copolymer formed from the same materials as specified in claim 1, and thus such an adhesive is necessarily also water soluble.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established.  “Products of identical chemical composition can not have mutually exclusive properties."  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP § 2112.01.




Conclusion
	All claims are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R. Walshon whose telephone number is (571)270-5592. The examiner can normally be reached Mon-Fri from 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Scott R. Walshon/           Primary Examiner, Art Unit 1759